Citation Nr: 1335752	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-08 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus.

2.  Entitlement to service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to March 1979.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, which denied the benefit sought on the appeal.  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered. 

In October 2011, the Veteran withdrew his earlier request for a Board hearing.  

In March 2011, the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability, and the Board refers this matter to the RO for appropriate action.   

The issue of whether the Veteran is entitled to service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied a claim for service connection for Meniere's syndrome with vertigo, hearing loss, and tinnitus, based on the determination that the Veteran did not have these disabilities during service.

2.  The Veteran did not submit a notice of disagreement for the January 1997 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus.
3.  The additional evidence presented since the January 1997 rating decision relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The January 1997 rating decision, which denied entitlement to service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  The additional evidence presented since the January 1997 rating decision is new and material, and the claim of service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim of service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus, discussion concerning compliance with the duties to notify and assist is not necessary.

Application to Reopen the Claim of Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is necessary when there is competent evidence of a current disability; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the person asserting the evidence is not competent to make that assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a January 1997 rating decision, the RO denied entitlement to service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus, based on the determination that the Veteran's disability was not shown in service.  After the Veteran was notified of the adverse decision, the Veteran did not file a notice of disagreement.  No additional evidence was submitted within a year of the January 1997 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

At the time of the RO's last final decision in January 1997, the evidence of record included service treatment records and VA audio examinations in July 1996 and December 1996.  In the December 1996 VA examination, the Veteran reported tinnitus, and he was diagnosed with hearing loss in the right ear.  The examiner noted that the Veteran had been diagnosed with Meniere's syndrome and had a history of noise exposure in service.  

In May 2009, the Veteran filed a claim to reopen service connection for bilateral hearing loss and tinnitus, and the RO inferred a claim to reopen service connection for Meniere's syndrome with vertigo.  

The additional evidence presented since the January 1997 final decision includes the March 2011 Form 9 Appeal, in which the Veteran contends, "[t]he Military stated that I had [Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus] on my exit physical and nothing was ever done about my illness."  Lay evidence can be competent and sufficient to establish a diagnosis when the lay person is reporting a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's credibility is presumed for the purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the Veteran is competent to report that he was told he had Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus in service, which is evidence that was absent at the time of the last final decision in January 1997, the Board finds that it is appropriate to obtain an examination to determine whether the Veteran has an auditory disability that is related to service.  For this reason, the Board finds that the new evidence triggers VA's duty to assist to provide a medical examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c).  Because VA's duty to provide a medical examination has been triggered, the Board finds, per Shade, that new and material evidence has been received to reopen the claim for service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus.


ORDER

As new and material evidence has been received, the claim of service connection for Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus, is reopened.  


REMAND

On VA audio examination in December 1996, the Veteran indicated that he was diagnosed with Meniere's syndrome with vertigo at the University of Texas Medical Branch.  A VA treatment record in January 2008 reported that the Veteran was receiving Social Security disability benefits for hearing loss.  In his August 1996 claim for service connection, the Veteran indicated that he has previously filed a claim for worker's compensation.  These records need to be associated with the claims file.  

The Veteran was afforded a VA audiology examination on March 2013.  The March 2013 examination is not adequate as the examiner did not address the nature and etiology of the Meniere's syndrome with vertigo.

Under the duty to assist, VA should attempt to associate outstanding treatment records with the file, and the Veteran should be scheduled for a VA examination to determine the nature and etiology of the Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of any outstanding pertinent medical records, including the following records: 

(a) all treatment records from the University of Texas Medical Branch in Galveston, TX; 
(b) records associated with the Veteran's worker's compensation claim.  

The Veteran should also be asked to provide information as to the approximate dates of treatment at the Beaumont VA outpatient clinic and the VA Medical Center in Houston.  

2. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. If, after making reasonable efforts to obtain named non-VA records the AMC is unable to secure same,   or if after continued efforts to obtain federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of the Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus, and any other ear disease to include peripheral vestibular disorder, and otitis externa.  (See the May 2009 diagnostic history and the April 2009 VA Progress Note.)  Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical treatment records, and lay statements.  The examiner should note that this case review took place.  

After reviewing the claims folder and conducting the examination, the examiner is asked to opine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's current disability is related to military service. 

The examiner's attention is directed to the following:

(a)  the Veteran's military occupational specialty as an Armor Crewman and the Veteran's exposure to noise such as gunfire and heavy machinery during service; 

(b)  the upward shift in some of the tested thresholds shown on the audiogram in April 1976 when compared to the audiogram in February 1979; 

(c)  the Veteran's complaint of dizziness in the April 1977 service treatment record; and

(d)  the Veteran's contention in his March 2011 Form 9 Appeal that "[t]he Military stated that I had [Meniere's syndrome with vertigo, bilateral hearing loss, and tinnitus] on my exit physical and nothing was ever done about my illness."  

The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  The examiner should provide complete rationale for all opinions expressed.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered, and the examiner must provide a detailed rationale for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  

5. After completing the development, and conducting any additional development that is deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


